Citation Nr: 1124885	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for kidney failure and dehydration.  

8.  Entitlement to service connection for residuals of a head injury.  

9.  Entitlement to service connection for a psychiatric disability, including depression and anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant was a member of the Texas Army National Guard from May 1984 to May 1990, during which time he had several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter came to the Board of Veterans' Appeals (Board) on appeal from September 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth below, a remand is necessary with respect to the issues of entitlement to service connection for a low back disability, right and left knee disabilities, residuals of a head injury, and a psychiatric disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right or left shoulder disability was not present at any time during the appellant's membership in the Texas Army National Guard, including during a period of active duty for training or inactive duty training, and was not diagnosed for many years thereafter.

2.  The record contains no indication that the appellant's current right or left shoulder disabilities are causally related to his active service or any incident therein, including injuries he reportedly sustained during periods of active duty for training and/or periods of inactive duty training.  

3.  Hypertension was not present at any time during the appellant's membership in the Texas Army National Guard, including during any period of active duty for training, and the appellant was not diagnosed as having hypertension for approximately 10 years thereafter.  The record on appeal contains no indication that the appellant's current hypertension is causally related to any incident of service.

5.  Kidney failure and dehydration were not present at any time during the appellant's membership in the Texas Army National Guard, including during any period of active duty for training, and was not reported as a diagnosis for approximately 18 years thereafter.  The record on appeal contains no indication that any current kidney failure or dehydration is causally related to any incident of service.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred during active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).

2.  A left shoulder disability was not incurred during active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).

3.  Hypertension was not incurred in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).

4.  Kidney failure and dehydration was not incurred in active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In February 2007 and December 2007 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The letters also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The RO has also obtained information regarding the dates and nature of the appellant's National Guard service.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (holding that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training).  

Although the appellant has not been afforded a VA medical examination in connection with the claims adjudicated in this decision, the Board concludes that one is not necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With respect to the claims of service connection for hypertension, kidney failure and dehydration, the record on appeal shows that these conditions were not present at any time during the appellant's membership in the Texas Army National Guard, including during any period of active duty for training, or for many years thereafter.  Moreover, the record on appeal contains no indication that any current hypertension, kidney failure or dehydration is causally related to any incident of active service.  

With respect to the appellant's claims of service connection for right and left shoulder disabilities, the appellant claims that such disabilities were incurred as a result of parachuting or rappelling injuries he sustained during periods of active duty for training and/or inactive duty training.  The appellant's service treatment records, however, are silent for any mention of right and left shoulder disabilities and the record on appeal contains no indication that the appellant's current right and left shoulder disabilities, first identified many years after service separation, are associated with those reported in-service injuries or any other incident of active service.  Under these circumstances, an examination is not necessary.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant was a member of the Texas Army National Guard from May 1984 to May 1990.  

His service personnel records include a DD Form 214 documenting a period of active duty for training from August 17, 1984, to November 16, 1984.  His service personnel records also document additional periods of active duty for training and inactive duty training during his membership in the National Guard, essentially annual two week training periods and several weekend drills.  The appellant's service personnel records further show that he completed basic Airborne training in December 1984 and the Pathfinder course in May 1986.  He is the recipient of the Master Parachutist Badge, awarded to individuals who participated in at least sixty-five jumps.  

The appellant's service treatment records are entirely negative for pertinent complaints or abnormalities, including any injuries or diseases.  Indeed, the appellant underwent annual physical examinations in May 1984, November 1984, October 1985, October 1986, and January 1988, and the results were consistently normal in all pertinent respects.  Specifically, on each occasion, the appellant's head, upper and lower extremities, spine, musculoskeletal system, and genitourinary system were normal.  Psychiatric and neurologic evaluation was also normal on each occasion as was laboratory testing.  Additionally, the appellant's blood pressure was consistently shown to be within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  

In connection with each of these physical examinations, the appellant completed Reports of Medical History on which he consistently denied having or ever having had a head injury, high blood pressure, kidney stones, a painful or "trick" shoulder, recurrent back pain, a "trick" or locked knee, depression or excessive worry, periods of unconsciousness, dizziness or fainting spells, or nervous trouble of any sort.  He described himself as being in good health and indicated that he was employed as a welder.  

In November 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for unspecified residuals of head trauma and a low back disability.  

In an October 2007 statement, the appellant amended his claim to include additional disabilities.  He reported that during his membership in the Texas Army National Guard, he had completed 66 parachute jumps, approximately 40 of which had "involved heavy combat equipment and many were conducted at night."  The appellant indicated, 

Of all the jumps and repels I've made many of them were fine and resulted in little to no injury, but it is the ones when you land in trees at night and the ones in high winds where you are drug over rough terrain for 30 feet or more, striking your head and busting your helmet liner, are the one that, unfortunately, cause all the problems.  Being in excellent physical shape during enlistment tends to encourage one to over look the long-term physical effects and damage caused by not going to the doctor immediately with an injury.

As a member of an elite pathfinder group, I did not record any of my injuries when they occurred due to the risk that I might be put on profile and dropped from the unit.  I now realize that I should have recorded all of my injuries with the doctors and not just the medics.  I currently have problems with my head, back, and knees, which have required shoulder and knee surgeries.  I suffer from anxiety attacks and periods of depression.

In November 2007, the appellant submitted statements from several individuals with whom he had served describing the strenuous nature of airborne operations and the high risk of injury.  Several individuals recalled one or more incidents in which the appellant sustained various injuries, including a head injury in which the liner of his helmet was broken, as well hard landings or falls which they felt had stressed the appellant's knees, shoulders, and lower back.  

One of the statements submitted by the appellant was from an individual who had served as a medic in the appellant's National Guard unit.  He generally discussed the "Dynamics of the Airborne" in which he noted that "[c]haracteristically, and repeatedly, the body is subject to impact injuries which can yield medical conditions that can have longlasting implications."  In that regard, he noted that "there is a case for development of potential degenerative joint disease resulting from the repeated damage upon impact from jumps."  With particular respect to the appellant, the former medic noted that the appellant now suffered from lower back and knee pains and had also experienced a concussion, had symptoms of vertigo, tinnitus, memory loss and anxiety.  

In support of his claim, the appellant also submitted selected private clinical records, dated from May 2000.  In pertinent part, these records show that the appellant was diagnosed as having new onset hypertension in May 2000.  Subsequent clinical records show continued notations of hypertension.  

In November 2000, the appellant sought treatment for intermittent dizziness for the past month.  The diagnosis was labyrinthitis, possibly secondary to acute sinusitis and allergic rhinitis.  

In September 2001, the appellant was seen on follow-up after an anxiety attack which he attributed to a combination of some workplace issues, some home issues, and a recent discussion with his physician about his increased cardiac risk due to high blood pressure and high cholesterol.  Subsequent private treatment records show notations of chronic anxiety.  

In March 2004, the appellant sought treatment for numerous complaints, including right shoulder pain.  The assessment was impingement syndrome of the right shoulder.  In August 2004, the appellant was referred to an orthopedic surgeon for evaluation of his complaints of right shoulder pain.  On examination, the appellant reported that the previous year, he had had bilateral shoulder pain, but now only experienced right shoulder pain when reaching away from his body or throwing.  He indicated that he had been advised that a lot of his joint complaints were stress related because he also had pain and morning stiffness in his hands and knees.  After examining the appellant and performing X-ray studies, the diagnoses included right shoulder pain and right supraspinatus tendinitis with impingement. 

Subsequent clinical records show continued complaints of right shoulder pain.  In October 2004, the appellant was diagnosed as having a right shoulder rotator cuff tear.  An MRI performed later that month confirmed a significant partial tear of the supraspinatus tendon and moderate hypertrophic changes along the AC joint.  After conservative therapy failed, the appellant was again referred to an orthopedic surgeon.  On examination in March 2005, the appellant reported that he worked as an HVAC mechanic and had been experiencing difficulty with his right shoulder for the past nine months.  Surgery was recommended.  Later that month, the appellant underwent debridement of the rotator cuff tear with clavicle excision and acromioplasty.  Post-surgical diagnosis was right shoulder impingement syndrome with degenerative joint disease of the right AC joint with partial thickness rotator cuff tear.  

Private clinical records also show that in October 2004, the appellant underwent neurological evaluation in connection with his complaints of recurrent episodes of a brief loss of cognition.  He also reported that lately, he had been experiencing headaches which he attributed to dehydration.  He also reported that he would be dizzy for a split second.  He indicated that these symptoms had been present for the past couple of weeks.  He reported that in 1990 he had been kicked in the head and the jaw.  He reported no other injuries, including an in-service head injury.  Neurological examination was normal.  A CT scan was also performed and showed no pertinent abnormalities.  There was no evidence of a mass lesion, hemorrhage or infarction.  

The appellant returned to the clinic in November 2006.  He reported that he was now trying to establish a causal relationship between his symptomatology and his military service so that he could benefit from disability compensation.  He wondered whether his symptoms could be related to a head injury he incurred in service 17 years prior.  The examiner noted that when he had examined the appellant in 2004, he doubted the presence of seizure activity and noted that a CT scan of the brain had been normal.  He further noted that the appellant's spells had pretty much resolved at that time.  He indicated that although the appellant wanted him to try to establish that there was a causal relationship to some military activity 17 years before, that was beyond his capability.  

In January 2007, the appellant underwent neurological evaluation in connection with his complaints of headaches and anxiety.  An MRI of the brain was normal in all pertinent respects, including no evidence of a mass lesion, hemorrhage or infarction.  An EEG was also normal.  During a return visit in October 2007, the appellant reported tinnitus, headaches, and anxiety.  Physical examination was normal as was neurological evaluation.  The impressions were headaches, normal MRI of the brain with a bilateral maxillary sinus mucus retention cyst; anxiety disorder; and possible partial simple seizures.  

In July 2007, the appellant was evaluated in connection with various orthopedic complaints, including left shoulder pain.  He reported that he had been a paratrooper in the Army but did not recall having experienced any particular trauma.  He indicated that he had previously worked as an air conditioning repairman but had had to change jobs to realtor.  

In June 2008, the appellant underwent a psychological assessment in connection with his complaints of anxiety.  He reported that at the age of 42 (approximately in 2003), he had injured his shoulder, back and leg.  He indicated that he had undergone shoulder and knee surgery.  He reported continued pain.  The appellant indicated that he had worked as a welder, construction foreman, and realtor, but had recently quit due to increasing anxiety.  The impression was generalized anxiety disorder.  In a July 2008 letter, the appellant's counselor indicated that he had been treating the appellant since March 2008 for panic disorder without agoraphobia.  

In July 2008, the appellant submitted a claim of service connection for kidney failure due to dehydration.  He indicated that he took a diuretic for hypertension and believed that this had contributed to his kidney failure and dehydration.  In support of his claim, the appellant attached June 2008 discharge instructions advising him to follow a cardiac diet, schedule a follow-up appointment with his primary care physician, and avoid strenuous activity for five days.  These records contain no diagnosis but show that during the appellant's course of hospitalization, he underwent a renal ultrasound secondary to a history of vomiting.  The study showed normal appearing kidneys.  A stool culture was also negative.  

In December 2009, the appellant underwent glenohumeral arthroscopy secondary to a left shoulder rotator cuff tear, impingement syndrome and distal clavicle arthritis.  

In April 2010, the appellant submitted a note from Anthony Hicks, MD, MPH, a private physician who described himself as being a specialist in occupational medicine with "practice experience in the determination of CAUSALITY."  Dr. Hicks noted that the appellant had reported a history of having been hurt multiple times in the military, specifically injuries to his low back and knees.  He also noted that the appellant reported anxiety caused by years of constant back pain.  No complaints or abnormalities pertaining to the shoulders or kidneys were recorded and no mention was made of hypertension or a head injury.  Dr. Hicks indicated that after examining the appellant and reviewing the available record, including the appellant's service treatment records, he felt that the following medical diagnoses were probable: 

DIAGNOSIS							STATUS

HNP, Disc(s), Site(s) Unspecified,				R/O Pending, POSSIBLE 
Derangement, knee, cartilage/Meniscus TEAR	 	R/O, Pending, POSSIBLE
DERANGEMENT, Cartilage (Articular) NEC		R/O, Pending, POSSIBLE
Derangement Joint, Internal, Specified Site NEC	R/O, Pending, POSSIBLE
PAIN, Lumbago (Lower Back)				Paratrooper Related By
PAIN, {Knee(s) Joint(s)}/Lower Leg(s)			Paratrooper Related By
DYSFUNCTION, Lumbar/Lumbosacral			Paratrooper Related By
DYSFUNCTION, Lower Extremity			Paratrooper Related By
Anxiety, Generalized					Paratrooper Related By
Arthritis, Unspecified Site(s)				Paratrooper Related By

In a narrative summary, Dr. Hicks further indicated that it was his opinion that the appellant's "current lower back condition IS MEDICALLY MORE LIKELY THAN NOT directly related to paratrooper activity during the claimant's active duty paratrooper military period."  He provided no additional comment on the appellant's other claimed disabilities.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (2010); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(22)(C) (West 2002); 38 C.F.R. § 3.6(c) (2010).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  

Stated more simply, to warrant service connection based on his National Guard service, the appellant must show:  (1) that he became disabled from a disease or injury during a period of active duty for training (typically basic training or the two week annual training period); or (2) that he became disabled from an injury during a period of inactive duty training  (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  

If a veteran served for a period of ninety consecutive days or more, service connection for certain diseases, including arthritis, a psychosis, and cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).  

The Court has held, however, that evidentiary presumptions do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  Rather, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Right and left shoulder disabilities

The appellant contends that his current right and left shoulder disabilities are causally related to trauma he sustained while performing parachute jumps and/or repelling during a period or periods of active duty for training or inactive duty training with the Texas Army National Guard.  

As set forth above, service-connected disability compensation is paid for disability resulting from injury suffered or disease contracted in line of duty "in the active military, naval, or air service."  38 U.S.C.A. § 1131.  The term "active military, naval, or air service" is specifically defined by statute as including "active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  

In other words, that the appellant sustained injury to his shoulders at some point during the time period he was a member of the Texas Army National Guard is not enough.  Rather, to warrant service connection, the appellant must show (1) that he became disabled from a disease or injury during a period of active duty for training or (2) that he became disabled from an injury during a period of inactive duty training. 

In this case, although the appellant has submitted lay evidence of in-service trauma to his shoulders, his service treatment records contain no indication that such claimed injuries resulted in chronic shoulder disabilities during any period of active duty for training or inactive duty training.  Indeed, the appellant was examined on numerous occasions during his membership in the National Guard.  On each occasion, his upper extremities and musculoskeletal system were normal.  

Additionally, as set forth above, the appellant is not entitled to the evidentiary presumption of service connection based on his periods of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In any event, the record on appeal shows that the appellant was not diagnosed as having arthritis of the right or left shoulder within one year of his service in the National Guard and he had not contended otherwise.  

The Board also observes that the record on appeal contains no indication that the appellant's current right or left shoulder disabilities are causally related to the injuries he reported sustaining during active duty for training or inactive duty training.  The Board has considered the October 2007 statement submitted by an individual who had served as a medic in the appellant's National Guard unit.  Although he generally discussed the possibility of "potential degenerative joint disease resulting from the repeated damage upon impact from jumps," with respect to the appellant, the former medic's statement referred only to orthopedic disabilities of the low back and knees.  The medic's statement contains no indication of a link between the duties of a paratrooper in general, or the appellant in specific, and the subsequent development of shoulder disabilities.  Similarly, the Board has reviewed the April 2010 statement from Dr. Hicks, but notes that it similarly contains no indication of a link between the appellant's reported in-service injuries and his current right or left shoulder disabilities.  

The Board also notes that the record on appeal contains no indication of a continuity of right or left shoulder symptomatology after the reported in-service injury or injuries.  Indeed, the first post-service notation of shoulder symptomatology is not until 2004, approximately fourteen years after service.  At that time, the appellant reported that his shoulder symptomatology had been present only for the past year.  

In summary, the Board finds that the most probative evidence shows that chronic right and left shoulder disabilities were not present at any time during the appellant's period of membership in the National Guard or for many years thereafter.  Additionally, the record on appeal contains no indication that the appellant's current right and left shoulder disability are causally related to his active service, including injuries he reportedly sustained during periods of active duty for training and/or inactive duty training.  

In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  As the preponderance of the evidence is against the claim, however, that doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Hypertension, kidney failure and dehydration

The appellant also seeks service connection for hypertension, although the basis for his claim is unclear.  He seeks service connection for kidney failure and dehydration secondary to hypertension, contending that medications prescribed for his hypertension, including a diuretic, caused him to develop kidney failure and dehydration.  

After reviewing the record, the Board finds no basis upon which to grant service connection for hypertension, kidney failure, or dehydration.  

As a preliminary matter, the Board observes that the record on appeal contains no indication, nor does the appellant contend, that he was diagnosed as having hypertension, kidney failure or a chronic disability manifested by dehydration at any point during his membership in the National Guard, including during any period of active duty for training.  Rather, as set forth above, repeated examinations conducted during this period consistently showed that his genitourinary system was normal, laboratory testing was normal, and that his blood pressure was within normal limits.  

Moreover, the Board observes that on reports of medical history completed by the appellant on several occasions during his period of membership in the National Guard, he consistently denied having or ever having had high blood pressure or pertinent genitourinary symptoms.  

Indeed, the Board notes that the record on appeal establishes that the appellant was not diagnosed as having new onset hypertension until May 2000, approximately one decade after his period of membership in the National Guard.  The appellant has not contended otherwise.  The record on appeal also contains no indication that the appellant's current hypertension is causally related to any incident of active service.  

Similarly, the Board notes that the record on appeal is entirely negative for a clear diagnosis of kidney failure.  Although the record contains a June 2008 discharge instructions following a period of hospitalization, a diagnosis of kidney failure was not noted.  Indeed, the only clinical evidence corresponding to that period of hospitalization was a June 2008 sonogram report showing that the appellant's kidneys were normal.  Even assuming for the sake of argument that the appellant has been diagnosed as having kidney failure, the record on appeal contains no indication that it is in any way causally related to any incident of active service and the appellant has not contended otherwise.   

In this case, absent any indication that hypertension, kidney failure, or a disability manifested by chronic dehydration, was manifest during any period of active duty for training, there is no basis upon which to award service connection.  See e.g. 38 U.S.C.A. § 101(24).  Again, the appellant is not entitled to evidentiary presumptions based on his periods of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In any event, as set forth above, the record on appeal shows that the appellant was not diagnosed as having hypertension for approximately 10 years after his service in the National Guard and did not report the presence of kidney failure until 2008, more than 18 years after service.  

In summary, the Board finds that the most probative evidence establishes that the appellant's current hypertension and his claimed kidney failure and dehydration were first manifested many years after his membership in the National Guard and there is no indication that the appellant was disabled from hypertension, kidney failure, or dehydration due to disease or injury during a period of active duty for training or from injury during a period of inactive duty training.  

The Board thus finds that the preponderance of the evidence is against the claims of service connection for hypertension, kidney failure, and dehydration.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney failure and dehydration is denied.


REMAND

The appellant also seeks service connection for a low back disability, right and left knee disabilities, residuals of a head injury, and a psychiatric disability.  The appellant contends that his current low back disability and bilateral knee disabilities are causally related to injuries he sustained while performing parachute jumps and/or repelling while training as a member of the Texas Army National Guard.  The appellant also contends that he sustained a head injury during a period of active duty for training and/or inactive duty training and that he may now experience residuals of that injury, including dizziness or periods of loss of cognition.  The basis for his contention that service connection for a psychiatric disability is warranted is less clear, but he appears to suggest he developed anxiety secondary to an in-service head injury and/or depression as a result of various medical conditions, some of which he contends were incurred in service.  

As set forth in more detail above, the appellant's service treatment records are entirely silent for notations of injuries to or abnormalities of the low back, either knee, or head.  The records are similarly silent for any indication of neurologic abnormalities or a psychiatric disability.  Additionally, his service treatment records show that repeated physical and psychiatric evaluations were consistently normal in all pertinent respects.  

In connection with his claims, however, the appellant has submitted statements describing jumps and repelling exercises in which he sustained hard landings causing trauma to his helmet and/or knees and low back.  He has also submitted statements from individuals from his National Guard unit corroborating his statements of in-service injury, including a head injury in which the liner of his helmet was broken, as well hard landings or falls which they felt had stressed his knees and lower back.  These lay statements are competent to describe the in-service trauma.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006),

The appellant has also submitted an October 2007 statement from a former medic and the April 2010 statement from Dr. Hicks suggesting a possible link between the appellant's reported in-service parachute landings and his current low back disability and right and left knee disabilities.  The October 2007 statement from the former medic also discusses the possibility of a link between the appellant's reported in-service head injury and his current reported symptoms of vertigo, tinnitus, memory loss and anxiety.  

It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).

Given the evidence of record, these opinions do not provide a sufficient basis upon which to grant the claims.  The Board finds, however, that they do trigger VA's duty to obtain a medical opinion.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical examination is necessary when the evidence indicates that a veteran's current disability may be associated with service, but is lacking in specificity to support a decision on the merits).  This should be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current right knee disability, left knee disability, and low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion, based on all the evidence of record, as to whether it is as least as likely as not that any current right knee disability, left knee disability, or low back disability is causally related to parachuting or repelling trauma reportedly sustained by the appellant during one or more of his periods of active duty for training or inactive duty training with the Texas National Guard.  In providing the requested opinion, the examiner must provide a rationale for his or her conclusions, with citations to the applicable evidence of record, as appropriate.  

2.  The appellant should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current head injury residuals.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion, based on all the evidence of record, as to whether it is as least as likely as not that the appellant currently exhibits any disability or disabilities, to include vertigo, tinnitus, anxiety, or other psychiatric disability, as a result of the head trauma reportedly sustained by the appellant during one of his periods of active duty for training or inactive duty training with the Texas National Guard.  The examiner should specifically delineate all head injury residuals identified on examination, if any.  The examiner should also provide a rationale for his or her conclusions, with citations to the applicable evidence of record, as appropriate.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


